         Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 KEWAZINGA CORP.,                                             :
                                              Plaintiff,      :
                                                              :   20 Civ. 1106 (LGS)
                            -against-                         :
                                                              :   OPINION & ORDER
 GOOGLE LLC,                                                  :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiff Kewazinga Corp. (“Kewazinga”) alleges that Defendant Google LLC

(“Google”) infringes U.S. Patent Nos. 9,055,234 (“Navigable Telepresence Method and

System”) (the “’234 Patent”), 6,522,325 (“Navigable Telepresence Method and System Utilizing

an Array of Cameras”) (the “’325 Patent”) and 6,535,226 (“Navigable Telepresence Method and

System Utilizing an Array of Cameras”) (the “’226 Patent”) (collectively, the “Kewazinga

Patents”). The parties have presented their proposed constructions of two disputed claim terms --

“array of cameras” and “mosaicing” -- pursuant to Markman v. Westview Instruments, Inc., 517

U.S. 370 (1996). For the reasons set forth below “array of cameras” is construed to mean “a

camera configuration wherein the configuration can be created over time by positioning cameras

in relation to each other,” and “mosaicing” is construed as “creating imagery assembled from a

plurality of images, or portions thereof, including an alignment process and a composition

process.”

I.      BACKGROUND

        The Kewazinga Patents pertain to methods and systems that utilize cameras to achieve

navigable telepresence. This technology allows for remote, seamless viewing of an environment.
         Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 2 of 15




Kewazinga contends that Google infringes the Kewazinga Patents through Google Street View, a

street-level imagery project that allows users to virtually explore different locations.

         The parties seek claim construction. They dispute the meaning of two terms: (1) “array

of cameras,” which is used in claims 55 and 119 of the ’226 Patent and claims 1, 5, 6, 10, 14, 15

and 29 of the ’325 Patent, and (2) “mosaicing,” which is used in claims 1, 5 and 6 of the ’325

Patent. Claims 1, 3, 13 and 16 of the ’234 Patent also include the terms “mosaic imagery” and/or

“mosaic images,” which the parties contend should be construed in accordance with the Court’s

construction of the term “mosaicing.”

II.      STANDARD

      A. Claim Construction

         “‘[T]he construction of a patent, including terms of art within its claim,’ is not for a jury

but ‘exclusively’ for ‘the court’ to determine.” Teva Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S.

318, 321 (2015) (citing Markman, 517 U.S. at 390). “[A] district court’s duty at the claim

construction stage is . . . to resolve a dispute about claim scope that has been raised by the

parties.” Eon Corp. IP Holdings v. Silver Spring Networks, 815 F.3d 1314, 1319 (Fed. Cir.

2016); accord Zeta Glob. Corp. v. Maropost Mktg. Cloud, Inc., No. 20 Civ. 3951, 2021 WL

2823563, at *2 (S.D.N.Y. July 7, 2021). “This means that, as to claim coverage, the district court

must instruct the jury on the meanings to be attributed to all disputed terms used in the claims in

suit so that the jury will be able to ‘intelligently determine the questions presented.’” Sulzer

Textil A.G. v. Picanol N.V., 358 F.3d 1356, 1366 (Fed. Cir. 2004) (citation omitted); accord Zeta

Glob. Corp., 2021 WL 2823563 at *2. In the event “the parties [choose] to treat [certain] terms

across [separate] patents as rising and falling together” the Court need not “separately address

[every] Patent.” X2Y Attenuators, LLC v. Int’l. Trade Comm’n, 757 F.3d 1358, 1363 n.2 (Fed.

                                                   2
        Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 3 of 15




Cir. 2014); accord Kewazinga Corp. v. Microsoft Corp., No. 18 Civ. 4500, 2019 WL 3423352, at

*2 (S.D.N.Y. July 29, 2019).

       During claim construction, the court looks “first to intrinsic evidence, and then, if

necessary, to the extrinsic evidence.” TEK Glob., S.R.L. v. Sealant Sys. Int’l, Inc., 920 F.3d 777,

785 (Fed. Cir. 2019) (citing Phillips v. AWH Corp., 415 F.3d 1303, 1317-19 (Fed. Cir. 2005).

The intrinsic record comprises the claims, the specification and the prosecution history. Id.

Claim terms are presumed to be given their ordinary and customary meaning, as understood by a

person of ordinary skill in the art (“POSITA”) as of the patent’s priority date, considering the

entirety of the patent. Network-1 Techs., Inc. v. Hewlett-Packard Co., 981 F.3d 1015, 1022 (Fed.

Cir. 2020). “When the ordinary meaning of the claim language is ‘readily apparent even to lay

judges,’ claim construction ‘involves little more than the application of the widely accepted

meaning of commonly understood words.’” Green Pet Shop Enters., LLC v. Euro. Home Design,

LLC, No. 17 Civ. 6238, 2019 WL 1172069, at *4 (S.D.N.Y. Mar. 13, 2019) (quoting O2 Micro

Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008)).

       If a claim term does not have an ordinary meaning, it must “be read in view of the

specification.” Cont’l Circuits LLC v. Intel Corp., 915 F.3d 788, 796 (Fed. Cir. 2019); accord

Zeta Glob. Corp., 2021 WL 2823563, at *2. “[T]he specification is key -- it is highly relevant to

the claim construction analysis and the single best guide to the meaning of a disputed term.”

Immunex Corp. v. Sanofi-Aventis U.S. LLC, 977 F.3d 1212, 1218 (Fed. Cir. 2020) (internal

citations and quotation marks omitted). In addition to the specification, “a court should []

consider the patent’s prosecution history, if it is in evidence.” Cont’l Circuits LLC, 915 F.3d at

796 (internal quotation marks omitted); accord Zeta Glob. Corp., 2021 WL 2823563, at *2.

“Like the specification, the prosecution history provides evidence of how the [United States

                                                  3
          Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 4 of 15




Patent and Trademark Office (‘PTO’)] and the inventor understood the patent.” Cont’l Circuits

LLC, 915 F.3d at 796 (alteration in original) (citation omitted).

          Secondary to the intrinsic evidence is the extrinsic evidence, which “consists of all

evidence external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises.” Phillips, 415 F.3d at 1317; accord Personalized Media

Commc’ns, LLC v. Netflix Inc., No. 20 Civ. 3708, 2020 WL 5026600, at *6 (S.D.N.Y. Aug. 25,

2020). “[W]hile extrinsic evidence can shed useful light on the relevant art . . . it is less

significant than the intrinsic record in determining the legally operative meaning of disputed

claim language.” Cont’l Circuits LLC, 915 F.3d at 799 (internal quotation marks omitted).

“Extrinsic evidence may be used only to assist in the proper understanding of the disputed

limitation; it may not be used to vary, contradict, expand, or limit the claim language from how it

is defined, even by implication, in the specification or file history.” Tempo Lighting, Inc. v.

Tivoli, LLC, 742 F.3d 973, 977-78 (Fed. Cir. 2014) (citation omitted); accord Personalized

Media Commc’ns, LLC, 2020 WL 5026600, at *6. 1

III.      DISCUSSION

       A. “Array of Cameras”

          With respect to the term “array of cameras,” Kewazinga contends that a construction is

unnecessary, but to the extent the Court finds otherwise, the term should be construed to mean “a

camera configuration wherein the configuration can be created over time by moving cameras.”

Google alternatively proposes that “array of cameras” should be construed to mean “a set of

multiple cameras, each fixed in relation to each other.” For the reasons below, “array of



1
 Because the Court does not rely on the opinions of Plaintiff’s expert Dr. Jeffrey Lubin, this
Opinion and Order does not address Google’s objections to his expert report.
                                               4
          Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 5 of 15




cameras” is construed to mean “a camera configuration wherein the configuration can be (1)

created over time by (2) positioning cameras (3) in relation to each other.” 2

             1. Positioned In Relation to Each Other

          The plain language of the claims of the ’226 and ’325 Patents -- the two patents in which

the term “array of cameras” appears -- makes clear that the cameras comprising an array must be

positioned “in relation to each other.” The ’325 Patent claims an “array including at least one

camera path wherein each path is defined by a series of cameras having progressively different

perspectives of the environment.” ’325 Patent, Claim 1, 20:63 – 21:4. The ’325 Patent also

claims:

          A method for seamless viewing of an environment, the method comprising:

          receiving electronically a first image from an array of cameras having
          progressively different perspectives of the environment, the first image having a
          first field of view;

          receiving electronically a second image from the array, the second image having a
          second field of view that overlaps the first field of view;

          receiving electronically a third image from the array, the third image having a
          third field of view that overlaps the second field of view;

          mosaicing the first image with the second image and then mosaicing the second
          image with the third image; and

2
  In Kewazinga Corp. v. Microsoft Corp., Judge Woods construed the meaning of “array of
cameras,” in the ’226 and ’325 Patents, and “mosaicing,” in the ’234 and ’325 Patents -- the
same Kewazinga Patents at issue in this case. No. 18 Civ. 4500, 2019 WL 3423352, at *6, 15
(S.D.N.Y. July 29, 2019). While the same construction of “mosaicing” is adopted in this case as
that adopted in Kewazinga Corp., id. at *6, a slightly different construction of the term “array of
cameras,” id. at *15, is adopted here. In Kewazinga Corp., “array of cameras” was construed to
mean “a set of multiple cameras each fixed in relation to each other.” Id. at *15. The term
“fixed” was proposed by the court, rather than the parties, in Kewazinga Corp. Here, based on
the parties’ briefing and oral argument as to the impact of the term “fixed,” including prioritized
consideration of the intrinsic evidence, an alternative construction of “array of cameras” is
adopted -- namely, “a camera configuration wherein the configuration can be created over time
by positioning cameras in relation to each other.”

                                                   5
        Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 6 of 15




       displaying the first, second, third and mosaic images in sequence to obtain a
       seamless view through the environment.

’325 Patent, Claim 6, 22:10-27 (emphases added). Similarly, the ’226 Patent claims “an array of

cameras including a series of cameras,” with “progressively different point perspective.” ’226

Patent, Claim 119, 26:25-33. This language establishes that the cameras within an array are

positioned with respect to each other to achieve the “progressively different perspectives,” and

overlapping fields of view that the patents teach. See Kewazinga Corp. v. Microsoft Corp., No.

18 Civ. 4500, 2019 WL 3423352, at *15 (S.D.N.Y. 2019) (citing the ’226 and ’325 Patents and

explaining that “in all of the multitude of configurations contemplated in the patents [] the

cameras in each array are always fixed in geometric relation to each other”). Accordingly, “array

of cameras” is construed to mean a camera configuration wherein the configuration can be

created over time by positioning cameras “in relation to each other.”

           2. Cameras Are Positioned

       Cameras are “positioned” because the specifications of the ’226 and ’325 Patents plainly

illustrate that an array can be movable. The ’226 and ’325 Patents teach that an array of cameras

may be “secured to a moveable frame that can be wheeled into position in the environment.”

’226 Patent, 7:29-34; see also ’325 Patent, 7:41-45 (explaining that “array 10 can be secured to a

moveable frame that can be wheeled into position in the environment.”). In addition, claim 22 of

the ’325 Patent claims a system involving a series of “removable arrays.” ’325 Patent, Claim 22,

24:53- 25:23. This construction aligns with the embodiments shown by Figures 11 and 12,

wherein arrays can be moved into place to capture images and then removed before another array

is positioned. See In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1324 (Fed.




                                                 6
        Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 7 of 15




Cir. 2011) (“[T]here is a strong presumption against a claim construction that excludes a

disclosed embodiment.”).

       Rather than use the term “positioned,” Google proposes the word “fixed.” This term is

ill-suited to the claim term because it suggests, contrary to the explicit teachings of the intrinsic

evidence, that an “array of cameras” cannot be moved. Fixed, MERRIAM-WEBSTER (last visited

July 19, 2021), https://www.merriam-webster.com/dictionary/fixed (defining “fixed as “not

subject to change or fluctuation,” or “securely placed or fastened”); Position, MERRIAM-

WEBSTER (last visited July 19, 2021), https://www.merriam-webster.com/dictionary/positioned

(defining “position” as “an act of placing or arranging”). “Positioned” allows for greater

flexibility with respect to the movement of arrays and is supported by the specifications of the

’226 and ’325 Patents, which refer to the cameras as “positioned” or “strategically placed.” See,

e.g., ’226 Patent, 4:12-18 and ’325 Patent, 4: 23-25 (“the system uses the multiplicity of

positioned microcameras”); ’226 Patent, 6:26-32 and ’325 Patent, 6:41-43 (“the user navigates

through the array 10, which is strategically placed through and around the physical environment

to be viewed”); see also Kewazinga, 2019 WL 3423352, at *18 (characterizing “positioned” as a

“less restrictive term” than “fixed”). Accordingly, “array of cameras” is construed to mean a

camera configuration wherein the configuration can be created over time by “positioning”

cameras in relation to each other.

       Construing “array of cameras” as “a camera configuration wherein the configuration can

be created over time by positioning cameras in relation to each other” also helps dispel the notion

that the ’325 and ’226 Patents claim the use of “moving cameras,” rather than moving arrays of

cameras. The ’325 Patent’s specification distinguishes the claimed method and system for

navigable telepresence from a method or system in which “moving cameras” would be used

                                                  7
        Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 8 of 15




-- specifically, “a moving vehicle carr[ying] the cameras.” ’325 Patent, 2:12-14. The

specification states that such a system “has several drawbacks,” including that “in order for a

viewer’s perspective to move through the venue the moving vehicle must be actuate[d] and

controlled.” ’325 Patent, 2:15-20. In addition, in Kewazinga Corp. v. Microsoft Corp., in which

the court construed the meaning of “array of cameras” in the ’325 and ’226 Patent claims, the

court explained:

       [the] contention that the cameras can be moved or reused also goes too far and
       lacks intrinsic support. A careful review of the various configurations of ‘arrays
       of cameras’ contemplated in the [’325 and ’226 Patents] reveals that there is not
       one single example in the intrinsic evidence of an array of cameras in which
       cameras are not fixed relative to each other. Were that not the case, a user, let
       alone multiple independent users, might not be able to navigate through the
       environment utilizing the array. Accordingly, a POSITA would understand that
       cameras that did not have ‘fixed’ fields of view relative to the other cameras in the
       array would be contrary to the teachings of the ’325 and ’226 Patents. In this
       context, [Kewazinga’s] contention that cameras can be moved or reused is
       troubling. Moving a camera, without moving the entire array, would change its
       geometric relationship with the other cameras within the array…”

2019 WL 3423352, at *18. The act of “positioning” cameras suggests that a camera cannot be

continuously moving and, instead, must be placed with respect to the other cameras with which it

comprises an array.

           3. Arrays Can Be Created Over Time

       An “array of cameras” is construed such that it “can be created over time.” Claim 22 and

Figure 11 of the ’325 Patent not only enforce the concept of movable arrays but also clarify that

arrays can be formed over time. Claim 22 teaches:

       A telepresence system for providing a first user with a first display of an
       environment and a second user with a second display of the environment, the
       system comprising:

       A plurality of removable arrays of cameras, each camera having an associated
       view of the environment and an associated camera output representing the
       associated view . . .
                                                 8
        Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 9 of 15




       At least one processing element coupled to the user interface devices for receiving
       user inputs including moving up down, clockwise around an environment,
       counter-clockwise around an environment, forward and backward indicative of
       movement through the environment, the processing element configured to
       interpret received first inputs and select outputs of the storage nodes forming the
       second path independently of the first inputs, thereby allowing the first user and
       second user to navigate simultaneously and independently through the
       environment, wherein each removable array is situated at different lengths from
       the environment and the first path includes a first view from a first array and a
       second view from a second array, thereby allowing the first user to simulate
       movement forwards and backwards in the environment.

’325 Patent, Claim 22, 24:53- 25:23 (emphases added). Figure 11 (reproduced below) shows

that the removable arrays (12-1 through 12-n) comprise a larger array 10. Figure 12 (also

reproduced below) clarifies that this larger array is created over time, by removing one

cylindrical array and then adding a new one of a different diameter. ’325 Patent, Figures 11 and

12; see also ’325 Patent, 19: 44-63 (describing the formation of the embodiment shown in Figure

11).




                                                9
       Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 10 of 15




Removing and adding additional arrays allows users to navigate “forward and backward,” in

addition to “around an environment,” as taught by claim 22 of the ’325 Patent. Time is

necessarily required to remove and add new arrays that comprise the larger array 10.

    B. “Mosaicing”

       The parties have offered competing constructions of the term “mosaicing” -- which

appears in the ’325 Patent and, in varying derivative forms, in the ’234 Patent. Kewazinga

contends that “mosaicing” should be construed to mean “creating imagery assembled from a

plurality of images, or portions thereof, including an alignment process and a composition

process.” Google argues that “mosaicing” should be construed to mean “creating imagery

assembled from a plurality of camera outputs, or portions thereof, including an alignment

process and a composition process to achieve a seamless combination of the camera outputs.”

The parties disagree about whether a “mosaic” must be the product of “camera outputs,” and

whether “mosaicing” requires an effort to achieve “seamlessness.” For the reasons below, the

Court adopts Plaintiff’s proposed construction. 3 See Kewazinga Corp., 2019 WL 342335, at *6

(construing “mosaicing” to mean “creating imagery assembled from a plurality of images, or

portions thereof, including an alignment process and a composition process”).

           1. Mosaicing Is Not Limited to Camera Outputs

       The language of the ’325 Patent claims and ’234 Patent specification does not support

limiting “mosaicing” to “camera outputs.” Claims 2, 3 and 4 of the ’325 Patent provide for

“mosaicing the camera output and [] additional source output,” which may include “computer

graphic imagery, virtual world imagery, applets, film clips, and animation.” ’325 Patent, Claims


3
 The parties agree that variants of “mosaicing” should be construed in accordance with the
construction of “mosaicing.” The Court construes the terms “mosaic imagery” and “mosaic
images” as “images created by mosaicing.”
                                               10
        Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 11 of 15




2, 3, and 4, 21: 33-61 (emphasis added). The specification of the ’234 patent similarly references

additional source output, which may include:

       computer graphic imagery, virtual world camera views and virtual world grid
       data, virtual world imager, virtual objects and their grid positioning data, applets,
       sprites, avatar representations, film clips, animation, augmented-reality objects or
       images or recordings of real-world objects.

’234 Patent, 12: 42-48. The specification states that “[t]he system may present the additional

source output, alone or in combination with the camera output, for example, by mosaicing,

mixing, layering or multiplexing it.” ’234 Patent, 12:48-50 (emphasis added). This is enough to

conclude that “mosaicing” is not limited to “camera outputs.” See Network-1 Techs., Inc., 981

F.3d at 1022 (directing courts to consider intrinsic evidence like claim terms and specifications);

Immunex Corp., 977 F.3d at 1218 (explaining that “[t]he specification is key”).

       As support for its argument that “mosaicing” requires exclusive use of camera outputs,

Google points to claim 1 of the ’325 Patent, which provides for “sequentially mosaicing the

selected outputs of cameras in the first path,” and claim 5 of the ’325 Patent, which requires a

sequence of cameras and “mosaicing the image of a current camera in the sequence to the image

of a next camera in the sequence.” 4 These claims do not convey that all outputs must be camera

outputs. Instead, the fact that the ’325 Patent describes the outputs as “outputs of cameras”

suggests that “outputs” does not inherently mean camera outputs. See Phillips, 415 F.3d at 1314

(“the claim in this case refers to ‘steel baffles,’ which strongly implies that the term ‘baffles’ does



4
 While Google advanced the argument that “mosaicing” requires use of “camera outputs” in its
claim construction briefing, during the Markman hearing held on February 16, 2021, Google’s
counsel stated that “if it’s more palatable to the Court, we could keep that plurality of images
portion of [Plaintiff’s proposed] construction intact.” Kewazinga Corp. v. Google, LLC, No. 20
Civ. 1106, Transcript, Dkt. No. 126 (S.D.N.Y. Mar. 3, 2021). Despite this concession, for the
sake of completeness, the above section addresses why it is inappropriate to limit “mosaicing” to
“camera outputs.”
                                                  11
       Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 12 of 15




not inherently mean objects made of steel”); accord Kewazinga, 2019 WL 3423352, at *10.

Read in the context of the entire patent -- including the claims and specification -- mosaicing is

not limited to camera outputs. See Phillips, 415 F.3d at 1313 (“Importantly, the person of

ordinary skill in the art is deemed to read the claim term not only in the context of the particular

claim in which the disputed term appears, but in the context of the entire patent, including the

specification.”); accord Alexsam, Inc. v. MasterCard Int’l Inc., No. 15 Civ. 2799, 2018 WL

2849692, at *2 (E.D.N.Y. June 11, 2018).

           2. Mosaicing Does Not Require Seamless Combination

       The ’325 and ’234 Patents do not support Google’s proposed requirement that

“mosaicing” “achieve a seamless combination of the camera outputs.” Neither the ’325 Patent

nor the ’234 Patent teaches a system or method for “mosaicing” or creating “mosaic imagery”

and “mosaic images.” See ’325 Patent, Claim 1, 20:63-21:4 (teaching a “telepresence system

for providing a first user with a first display of an environment and a second user with a second

display of the environment”); ’234 Patent, Claim 1, 25: 6-11 (teaching “[a] system for providing

at least a first user with a first view of multiple locations through a remote environment and a

second user with a second view of multiple locations through the environment, the first view

being different than the second view...”). These patents incorporate by reference U.S. Patent No.

5,649,032, entitled “A System For Automatically Aligning Images to Form a Mosaic Image” (the

“Burt Patent”). ’234 Patent, 17:30-41; ’325 Patent, 13:15-25. Because “incorporated patents are

effectively part of the host [patents] as if [they] were explicitly contained therein,” X2Y

Attenuators, LLC v. Int’l Trade Comm’n, 757 F.3d 1358, 1363 (Fed. Cir. 2014) (citation omitted),

the Burt Patent provides guidance as to the meaning of “mosaicing.”




                                                 12
        Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 13 of 15




        After incorporating the Burt Patent by reference, the ’234 and ’325 Patents describe

“mosaicing” as consisting of an alignment process and a composition process. The patents’

specifications state:

        The server automatically aligns one camera output to another camera output, a
        camera output to another mosaic (generated from previously occurring camera
        output) such that the output can be added to the mosaic, or an existing mosaic to a
        camera output.

        Once the mosaic alignment is complete, the present embodiment utilizes a mosaic
        composition process to construct (or update) a mosaic. The mosaic composition
        comprises a selection process and a combination process. The selection process
        automatically selects outputs for incorporation into the mosaic and may include
        masking and cropping functions to select the region of interest in a mosaic. Once
        the selection process selections which output(s) are to be included in the mosaic,
        the combination process combines the various outputs to form the mosaic. The
        combination process applies various output processing techniques, such as
        merging, fusing, filtering, output enhancement, and the like, to achieve a seamless
        combination of the outputs. The resulting mosaic is a smooth view that combines
        the constituent outputs such that temporal and spatial information redundancy are
        minimized in the mosaic.

’234 Patent, 17:37-57; ’325 Patent, 13:21-42. Based on this description in the specification, it is

clear that “mosaicing” includes alignment and composition processes, and during the February

16, 2021, Markman hearing, the parties clarified that they do not dispute this point. See

Kewazinga, 2019 WL 3423352, at *7 (reaching this same finding with respect to the meaning of

“mosaicing” in the ’234 and ’325 Patents); Kewazinga Corp., No. 20 Civ. 1106, Transcript, Dkt.

No. 126.

        The parties dispute, however, whether the result of these processes must be “seamless.”

This goal of “seamlessness” stems from the combination process, which occurs as step two of the

composition process, after the “selection process selects which portions of the input image and

current mosaic will be used to form an updated mosaic.” Burt Patent, 6:10-11. Here, there is no

reason to limit the meaning of “mosaicing” to products that are “seamless” or obtained through

                                                13
       Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 14 of 15




“efforts to achieve seamlessness.” See Thorner v. Sony Computer Ent. Am. LLC, 669 F.3d 1362,

1367 (Fed. Cir. 2012) (“The patentee is free to choose a broad term and expect to obtain the full

scope of its plain and ordinary meaning unless the patentee explicitly redefines the term or

disavows its full scope.”). The intrinsic evidence from the Burt Patent clarifies that a mosaic

need not be seamless or the result of efforts to achieve seamlessness. For example, the Burt

Patent includes a description of additional processing used to make a mosaic seamless after the

mosaic has been created; the Burt Patent states:

       After processing, the individual images are combined to form a mosaic, i.e., an
       image that contains a plurality of individual images. Additional image processing
       is performed on the mosaic to ensure that the seams between the images are
       invisible such that the mosaic looks like a single large image.

Burt Patent 1:20-25; see also Kewazinga Corp., 2019 WL 3423352, at *9 (explaining that

“incorporating the proposed requirement of seamlessness into the construction of the term

‘mosaicing’ is inappropriate because that requirement would render a determination of whether

‘mosaicing’ took place contingent on the outcome of the ‘mosaicing’ process, rather than the

utilization of that process”). The Burt Patent also uses the phrase “seamless mosaic,” suggesting

that a “mosaic” is not necessarily “seamless.” See Phillips, 415 F.3d at 1314; see also Burt

Patent, 4:41-44 (“in composing the mosaic . . . the system may use any one of a number of image

fusing, merging, filtering, and averaging processes to best produce a seamless mosaic.”).

IV.    CONCLUSION

       For the reasons set forth below (1) “array of cameras” is construed as “a camera

configuration wherein the configuration can be created over time by positioning cameras in

relation to each other,” and (2) “mosaicing” is construed as “creating imagery assembled from a

plurality of images, or portions thereof, including an alignment process and a composition



                                                   14
       Case 1:20-cv-01106-LGS Document 131 Filed 07/30/21 Page 15 of 15




process.” The parties shall proceed according to the deadlines set forth in the Amended Patent

Case Management Plan and Scheduling Order at Docket No. 123.

Dated: July 30, 2021
       New York, New York




                                               15
